Exhibit 10.10

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

This AMENDED AND RESTATED PLEDGE AGREEMENT dated as of December 29, 2014 (as
amended and modified, this “Pledge Agreement”) by those parties identified as
“Pledgors” on the signature pages hereto and such other parties as may become
Pledgors hereunder after the date hereof (the “Pledgors”) in favor of BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Lenders (as hereinafter defined) under the Credit Agreement
described below amends and restates that certain Existing Pledge Agreement (as
defined below).

 

RECITALS

 

A.     The Lenders have made loans and extensions of credit to Speedway
Motorsports, Inc., a Delaware corporation (“Speedway Motorsports”), and Speedway
Funding, LLC, a Delaware limited liability company (“Speedway Funding” --
hereinafter Speedway Motorsports and Speedway Funding may be referred to
collectively as the “Borrowers”), upon the terms and conditions provided in that
Amended and Restated Credit Agreement dated as February 1, 2013 (as amended,
modified, renewed, restated, replaced or supplemented prior to the date hereof,
the “Existing Credit Agreement”) among the Borrowers, the Guarantors, the
several banks and financial institutions identified therein and Bank of America,
N.A., as Administrative Agent.

 

B.     In connection with the Existing Credit Agreement, the Borrowers, the
Guarantors and the Administrative Agent entered into that certain Pledge
Agreement dated as of February 1, 2013 (as amended, modified, extended, renewed,
restated, replaced or supplemented prior to the date hereof, the “Existing
Pledge Agreement”).

 

C.     The Borrowers, the Guarantors, the Lenders and the Administrative Agent
have entered into that certain Amended and Restated Credit Agreement dated as of
the date hereof (as amended, modified, extended, renewed, restated, replaced or
supplemented from time to time, the “Credit Agreement”), pursuant to which the
Existing Credit Agreement has been amended and restated and the obligations
under the Existing Credit Agreement have been continued.

 

D.     In connection with the Credit Agreement, the Lenders and the Pledgors
have agreed to amend and restate (but not effect a novation of) the Existing
Pledge Agreement in accordance with the terms of this Pledge Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans and extensions of credit
thereunder, the Pledgors hereby agree with the Administrative Agent, for the
ratable benefit of the holders of the Secured Obligations, to amend and restate
the Existing Pledge Agreement in its entirety as follows:

 

1.     Defined Terms.

 

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The following terms shall have the following meanings:

 

“Collateral”: the Pledged Stock and all Proceeds thereof.

 

“Collateral Account”: any account established to hold money Proceeds, maintained
under the sole dominion and control of the Administrative Agent, subject to
withdrawal by the Administrative Agent for the account of the Lenders as
provided in Section 8(a) hereof.

 

“Issuers”: the collective reference to the companies identified on Schedule 1
hereto as the issuers of the Pledged Stock; individually, each an “Issuer.”

 

“Pledged Stock”: with respect to each Pledgor, (a) 100% of the issued and
outstanding Capital Stock of each Domestic Subsidiary that is not an
Unrestricted Subsidiary that is directly owned by such Pledgor and (b) 65% of
the issued and outstanding Capital Stock entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
Capital Stock not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) of each Foreign Subsidiary that is directly owned by such
Pledgor, including without limitation the Capital Stock of the Subsidiaries
owned by such Pledgor as set forth on Schedule 1 hereto, in each case together
with the certificates (or other agreements or instruments), if any, representing
such Capital Stock, and all options and other rights, contractual or otherwise,
with respect thereto, including, but not limited to, the following:

 

(i)     all Capital Stock representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

 

(ii)     in the event of any consolidation or merger involving the Issuer
thereof and in which such Issuer is not the surviving Person, all shares of each
class of the Capital Stock of the successor Person formed by or resulting from
such consolidation or merger, to the extent that such successor Person is a
direct Subsidiary of a Pledgor.

 

“Proceeds”: all “proceeds” as such term is defined in the Uniform Commercial
Code as in effect in the State of North Carolina on the date hereof.

 

“Secured Obligations”: without duplication, (i) all Obligations and (ii) all
costs and expenses incurred in connection with enforcement and collection of the
Obligations, including the Attorney Costs.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code from time to
time in effect in the State of North Carolina.

 

(c)     The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Pledge Agreement shall refer to this Pledge Agreement as a
whole and not to any particular provision of this Pledge Agreement, and section
and paragraph references are to this Pledge Agreement unless otherwise
specified.

 

(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

 

 
2

--------------------------------------------------------------------------------

 

 

2.     Pledge; Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Pledgor hereby grants
to the Administrative Agent, for the benefit of the holders of the Secured
Obligations, a continuing security interest in, and a right to set off against,
any and all right, title and interest of such Pledgor in and to the Collateral,
whether now owned or existing or owned, acquired, or arising hereafter. The
Pledgors and the Administrative Agent, on behalf of the holders of the Secured
Obligations, hereby acknowledge and agree that the security interest created
hereby in the Collateral constitutes continuing collateral security for all of
the Secured Obligations, whether now existing or hereafter arising.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that the Pledgor may from time to time hereafter deliver
additional Capital Stock to the Administrative Agent as collateral security for
the Secured Obligations. Upon delivery to the Administrative Agent, such
additional Capital Stock shall be deemed to be part of the Collateral and shall
be subject to the terms of this Pledge Agreement whether or not Schedule 1 is
amended to refer to such additional Capital Stock.

 

3.     Stock Powers. Concurrently with the delivery to the Administrative Agent
of each certificate representing one or more shares of Pledged Stock, each of
the Pledgors shall deliver an undated stock power in substantially the form of
Schedule 2 hereto covering such certificate, duly executed in blank with, if the
Administrative Agent so requests, signature guaranteed.

 

4.     Representations and Warranties. Each Pledgor represents and warrants
that:

 

(a)     The Pledged Stock constitutes (i) 100% of the issued and outstanding
shares of all classes of capital stock of each Domestic Subsidiary of the
Borrowers (other than Unrestricted Subsidiaries) and (ii) 65% (or such greater
percentage which would not result in material adverse tax consequences) of the
issued and outstanding capital stock entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
capital stock not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) of each Foreign Subsidiary of the Borrowers.

 

(b)     All of the Pledged Stock has been duly and validly issued and are fully
paid and nonassessable.

 

(c)     The Pledgor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Stock of such Pledgor, free of any and all
Liens or options in favor of, or claims of, any other Person, except the
security interests created by this Pledge Agreement.

 

(d)     Upon delivery to the Administrative Agent of any stock certificates
evidencing the Pledged Stock, the security interest created by this Pledge
Agreement will constitute a valid, perfected first priority security interest in
the Collateral, enforceable in accordance with its terms against all creditors
of the Pledgor and any Persons purporting to purchase any Collateral from the
Pledgor, except as affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

(e)     Except as previously disclosed to the Administrative Agent, none of the
Pledged Stock consisting of partnership or limited liability company interests
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) by its terms expressly provides that it is a security governed by Article 8
of the UCC, (iii) is an investment company security, (iv) is held in a
securities account or (v) constitutes a “Security” (as such term is defined in
the UCC).

 

 

 
3

--------------------------------------------------------------------------------

 

 

5.     Covenants. Each Pledgor covenants and agrees with the Administrative
Agent and the Lenders that, from and after the date of this Pledge Agreement
until the Secured Obligations under the Credit Agreement have been satisfied in
full and the Commitments have been terminated:

 

(a)     If the Pledgor shall, as a result of its ownership of the Pledged Stock,
become entitled to receive or shall receive any stock certificate (including,
without limitation, any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for any shares of the Pledged Stock, or otherwise in respect thereof,
the Pledgor shall accept the same as the agent of the Administrative Agent and
the Lenders, hold the same in trust for the Administrative Agent and the Lenders
and deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by the Pledgor to the Administrative Agent, if required,
together with an undated stock power covering such certificate duly executed in
blank by the Pledgor and with, if the Administrative Agent so requests,
signature guaranteed, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Secured Obligations. Any
sums paid to a Pledgor upon or in respect of the Pledged Stock upon the
liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Stock or any property shall be
distributed upon or with respect to the Pledged Stock pursuant to the
recapitalization or reclassification of the capital of the Issuer or pursuant to
the reorganization thereof, the property so distributed shall be delivered to
the Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sums of money or property so paid
or distributed in respect of the Pledged Stock shall be received by the Pledgor,
the Pledgor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the Lenders,
segregated from other funds of the Pledgor, as additional collateral security
for the Secured Obligations.

 

(b)     Without the prior written consent of the Administrative Agent, the
Pledgor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any stock or other equity securities of any nature or to issue
any other securities convertible into or granting the right to purchase or
exchange for any stock or equity securities of any nature of any Issuer, (ii)
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, the Collateral, (iii) create, incur or permit to exist any Lien
or option in favor of, or any claim of any Person with respect to, any of the
Collateral, or any interest therein, except for the security interests created
by this Pledge Agreement or (iv) enter into any agreement or undertaking
restricting the right or ability of the Pledgor or the Administrative Agent to
sell, assign or transfer any of the Collateral.

 

(c)     The Pledgor shall maintain the security interests created by this Pledge
Agreement as first priority, perfected security interests and shall defend such
security interests against claims and demands of all Persons whomsoever. At any
time and from time to time, upon the written request of the Administrative
Agent, and at the sole expense of the Pledgor, the Pledgor will promptly and
duly execute and deliver such further instruments and documents and take such
further actions as the Administrative Agent may reasonably request for the
purposes of obtaining or preserving the full benefits of this Pledge Agreement
and of the rights and powers herein granted. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note, other instrument or chattel paper, such promissory note,
instrument or chattel paper shall be immediately delivered to the Administrative
Agent, duly endorsed in a manner satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Pledge Agreement.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(d)     The Pledgor shall pay, and save the Administrative Agent and the Lenders
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Pledge Agreement,
except for any such liabilities which result from the gross negligence or
willful misconduct of the Administrative Agent.

 

(e)     The Pledgor shall not, without executing and delivering, or causing to
be executed and delivered, to the Administrative Agent such agreements,
documents and instruments as the Administrative Agent may require, issue or
acquire any Capital Stock consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a securities account or (v) constitutes a “Security
(as such term is defined in the UCC).

 

6.     Cash Dividends; Voting Rights. Unless an Event of Default has occurred
and the Administrative Agent has given notice to the Pledgors of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 7 hereof, the Pledgors shall be permitted to receive all cash dividends,
to the extent permitted in the Credit Agreement, in respect of the Pledged Stock
and to exercise all voting and corporate rights with respect to the Pledged
Stock; provided, however, that no vote shall be cast or corporate right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Pledge
Agreement or any other Credit Document.

 

     7.     Rights of the Lenders and the Administrative Agent. (a)     All
money Proceeds received by the Administrative Agent hereunder shall be held by
the Administrative Agent for the benefit of the Lenders in a Collateral Account.
All Proceeds while held by the Administrative Agent in a Collateral Account (or
by the Pledgors in trust for the Administrative Agent and the Lenders) shall
continue to be held as collateral security for all the Secured Obligations and
shall not constitute payment thereof until applied as provided in Section 8(a)
hereof.

 

(b)     At any time after an Event of Default has occurred and the
Administrative Agent has given notice to the Pledgors of its intent to exercise
the following rights to the Pledgors, (i) the Administrative Agent shall have
the right to receive any and all cash dividends paid in respect of the Pledged
Stock and make application thereof to the Secured Obligations in the order set
forth in Section 9.3 of the Credit Agreement, and (ii) all of the Pledged Stock
shall be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to the Pledged Stock at any meeting of
shareholders of any Issuer or otherwise and (B) any and all rights of
conversion, exchange, subscription and any other rights, privileges or options
pertaining to the Pledged Stock as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of the Pledged Stock upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by any Pledgor or the Administrative Agent of any
right, privilege or option pertaining to the Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it, but the Administrative Agent shall have no duty to the Pledgors
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 

 

 
5

--------------------------------------------------------------------------------

 

 

8.     Remedies. (a) At any time after an Event of Default has occurred, at the
Administrative Agent’s election, the Administrative Agent may apply all or any
part of Proceeds held in any Collateral Account in payment of the Secured
Obligations in the order set forth in Section 9.3 of the Credit Agreement.

 

(b)     At any time after an Event of Default has occurred, the Administrative
Agent, on behalf of the Lenders, may exercise, in addition to all other rights
and remedies granted in this Pledge Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the Uniform Commercial Code.
Without limiting the generality of the foregoing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Pledgors or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give an
option or options to purchase or otherwise dispose of and deliver the Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, in the over-the-counter market, at
any exchange, broker’s board or office of the Administrative Agent or any Lender
or elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Pledgor, which right or equity of redemption is hereby waived and released. The
Administrative Agent shall apply any Proceeds from time to time held by it and
the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred in respect thereof or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements of counsel to the Administrative
Agent, to the payment in whole or in part of the Secured Obligations, in the
order set forth in Section 9.3 of the Credit Agreement, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, need the Administrative Agent account
for the surplus, if any, to any Pledgor. To the extent permitted by applicable
law, each Pledgor waives all claims, damages and demands it may acquire against
the Administrative Agent or any Lender arising out of the exercise by them of
any rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least twenty (20) days before such sale or other disposition.
The Pledgors shall remain liable for any deficiency if the proceeds of any sale
or other disposition of Collateral are insufficient to pay the Secured
Obligations and the reasonable fees and disbursements of any attorneys employed
by the Administrative Agent or any Lender to collect such deficiency.

 

 

 
6

--------------------------------------------------------------------------------

 

 

9.     Registration Rights; Private Sales. (a) If the Administrative Agent shall
determine to exercise its right to sell any or all of the Pledged Stock pursuant
to Section 8 hereof, and if in the opinion of the Administrative Agent it is
necessary or advisable to have the Pledged Stock, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the Pledgors will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) to use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) to make all amendments thereto and/or to
the related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the SEC applicable thereto. Each
Pledgor acknowledges and agrees to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all jurisdiction
which the Administrative Agent shall designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 

(b)     Each Pledgor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obligated to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Pledgor agrees that any such private sale may result in prices and other terms
less favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer agrees to do so.

 

(c)     Each Pledgor further agrees to use its commercially reasonable efforts
to do or cause to be done all such other acts as may be necessary to make such
sale or sales of all or any portion of the Pledged Stock pursuant to Sections 8
and 9(a) valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Pledgor further agrees that a breach of any of the
covenants contained in Sections 8 and 9(a) will cause irreparable injury to the
Administrative Agent and the Lenders, that the Administrative Agent and the
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in Sections 8 and 9(a) shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred.

 

10.     Irrevocable Authorization and Instruction to Issuer. Each Pledgor hereby
authorizes and instructs each Issuer to comply with any instruction received by
it from the Administrative Agent in writing that (a) states that an Event of
Default has occurred and (b) is otherwise in accordance with the terms of this
Pledge Agreement, without any other or further instructions from such Pledgor,
and such Pledgor agrees that each Issuer shall be fully protected by the
Pledgors in so complying.

 

11.     Administrative Agent’s Appointment as Attorney-in-Fact. (a) Each Pledgor
hereby irrevocably constitutes and appoints the Administrative Agent and any
officer or agent of the Administrative Agent, with full power of substitution,
as its true and lawful attorney-in-fact with fully irrevocable power and
authority in the place and stead of such Pledgor and in the name of such Pledgor
or in the Administrative Agent’s own name, from time to time in the
Administrative Agent’s discretion, for the purpose of carrying out the terms of
this Pledge Agreement, to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Pledge Agreement, including, without limitation,
any financing statements, endorsements, assignments or other instruments of
transfer.

 

 

 
7

--------------------------------------------------------------------------------

 

 

(b)     Each Pledgor hereby ratifies all that said attorneys shall lawfully do
or cause to be done pursuant to the power of attorney granted in Section 11(a)
hereof. All powers, authorizations and agencies contained in this Pledge
Agreement are coupled with an interest and are irrevocable until the Secured
Obligations have been satisfied in full and the Commitments have been
terminated.

 

12.     Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the Uniform Commercial Code or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar securities and property for its own account, except
that the Administrative Agent shall have no obligation to invest funds held in
any Collateral Account and may hold the same as demand deposits. Neither the
Administrative Agent, any Lender nor any of their respective directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Pledgor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.

 

13.     Authorization of Financing Statements. Pursuant to Section 9-708 of the
Uniform Commercial Code, each Pledgor authorizes the Administrative Agent to
prepare and file financing statements with respect to the Collateral in such
form and in such filing offices as the Administrative Agent reasonably
determines appropriate to perfect the security interests of the Administrative
Agent under this Pledge Agreement. Such financing statements may describe the
collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Administrative Agent may determine is necessary or advisable to ensure the
perfection of the security interest in the collateral granted to the
Administrative Agent in connection herewith.

 

14.     Authority of Administrative Agent. Each Pledgor acknowledges that the
rights and responsibilities of the Administrative Agent under this Pledge
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Pledge Agreement shall, as between the
Administrative Agent and the Lenders, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and such Pledgor, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Lenders with full and valid authority so to act or refrain from acting, and
neither any Pledgor nor any Issuer shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

15.     Notices. All notices shall be given or made in accordance with Section
11.1 of the Credit Agreement.

 

16.     Severability. Any provision of this Pledge Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

 

 
8

--------------------------------------------------------------------------------

 

 

17.     Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of the
terms or provisions of this Pledge Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Pledgors and the Administrative Agent, provided that any provision of this
Pledge Agreement may be waived by the Administrative Agent and the Lenders in a
letter or agreement executed by the Administrative Agent or by facsimile
transmission from the Administrative Agent.

 

(b)     Neither the Administrative Agent nor any Lender shall by any act (except
by a written instrument pursuant to Section 17(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.

 

(c)     The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

 

18.     Section Headings. The section headings used in this Pledge Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

19.     Successors and Assigns. This Pledge Agreement shall be binding upon the
successors and assigns of the Pledgors and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns, provided
that the Pledgors may not assign any of their rights or obligations under this
Pledge Agreement without the prior written consent of the Administrative Agent
and any such purported assignment without such prior written consent shall be
null and void.

 

20.      Term of Agreement. This Pledge Agreement and the security interests
granted hereunder shall remain in full force and effect until the Secured
Obligations under the Credit Agreement have been satisfied in full and the
Commitments have been terminated, at which time the Administrative Agent shall
release and terminate the security interests granted to it hereunder. Upon such
release and termination, (a) the Pledgors shall be entitled to the return, at
the Pledgors’ expense, of any and all funds in the Collateral Account and such
of the Collateral held by the Administrative Agent as shall not have been sold
or otherwise applied pursuant to the terms hereof and (b) the Administrative
Agent shall, at the Pledgors’ expense, execute and deliver to the Borrowers such
UCC termination statements and other documents as the Borrower shall reasonably
request to evidence such release and termination.

 

21.     Joint and Several Obligations of Pledgors.

 

(a)     Each of the Pledgors is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the holders of
the Secured Obligations, for the mutual benefit, directly and indirectly, of
each of the Pledgors and in consideration of the undertaking of each of the
Pledgors to accept joint and several liability for the obligations of each of
them.

 

 

 
9

--------------------------------------------------------------------------------

 

 

(b)     Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement, the other Credit Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.

 

(c)     Notwithstanding an provision to the contrary contained herein, in any
other of the Credit Documents or in any other documents relating to the Secured
Oblations the obligations of each Guarantor under the Credit Agreement and the
other Credit Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

 

22.     GOVERNING LAW. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA.

 

 

 
10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 

 

PLEDGORS:

 

CHARLOTTE MOTOR SPEEDWAY, LLC,

a North Carolina limited liability company

 

By: /s/ William R.
Brooks                                                                

Name: William R.
Brooks                                                                 

Title: Executive Vice
President                                                       

 

SPEEDWAY MOTORSPORTS, INC.,

a Delaware corporation

 

By: /s/ William R.
Brooks                                                                

Name: William R.
Brooks                                                                 

Title: Vice Chairman, Chief Financial Officer and Treasurer      

 

SPEEDWAY PROPERTIES COMPANY, LLC,

a Delaware limited liability company

 

By: /s/ William R.
Brooks                                                                

Name: William R.
Brooks                                                                 

Title: President and Chief Financial Officer                                  

 

SMISC HOLDINGS, INC.,

a North Carolina corporation

 

By: /s/ William R.
Brooks                                                                

Name: William R.
Brooks                                                                 

Title: Executive Vice
President                                                       

 

 

 


--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE

AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By: /s/ Aamir Saleem                                              

Name: Aamir Saleem                                              

Title: Vice President                                               

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

Schedule 1

 

Description of Pledged Stock

 

 

 

Pledgor

 

 

Issuer

 

Cert. No.

No. of

Shares

Speedway Motorsports, Inc.

Atlanta Motor Speedway, LLC

N/A

N/A

Speedway Motorsports, Inc.

Bristol Motor Speedway, LLC

N/A

N/A

Speedway Motorsports, Inc.

Charlotte Motor Speedway, LLC

N/A

N/A

Speedway Motorsports, Inc. New Hampshire Motor Speedway, Inc. 9 322 Speedway
Motorsports, Inc. Texas Motor Speedway, Inc. 1 1,000

Speedway Motorsports, Inc.

SMISC Holdings, Inc.

2

1,000

Speedway Motorsports, Inc.

Speedway Sonoma, LLC

N/A

N/A

Speedway Motorsports, Inc.

Kentucky Raceway, LLC

N/A

N/A

Speedway Motorsports, Inc.

Speedway TBA, LLC

N/A

N/A

Speedway Motorsports, Inc.

Nevada Speedway, LLC

N/A

N/A

Speedway Motorsports, Inc.

Speedway Funding, LLC

N/A

N/A

Charlotte Motor Speedway, LLC

INEX Corp.

1

5,000

Charlotte Motor Speedway, LLC U.S. Legend Cars International, Inc. 5 5,000
Speedway Properties Company, LLC Speedway Media, LLC N/A N/A SMISC Holdings,
Inc. TSI Management Company, LLC N/A N/A Speedway Motorsports, Inc. Speedway
Properties Company, LLC N/A N/A Speedway Motorsports, Inc. SMI Systems, LLC N/A
N/A

SMISC Holdings, Inc.

SMI Trackside, LLC

N/A

N/A

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

Form of Irrevocable Stock Power

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

 

 

the following shares of capital stock of _____________________, a ________
corporation:

 

 

Certificate No.                                        No. of Shares

 

 

 

and irrevocably appoints

 

 

its agent and attorney-in-fact to transfer all or any part of such capital stock
and to take all necessary and appropriate action to effect any such transfer.
The agent and attorney-in-fact may substitute and appoint one or more persons to
act for him.

 

Date:                                                   
                                                              ,

                                                                a
                corporation

 

                                                              
 By:                                                   

Name:

Title:

 

 

 

Witnessed by:                                                        [Signature
Guaranteed:]

 

                                                                            

                        

                                                                           

 

 